DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 12/27/19 are accepted.

Specification
The amendment filed on 3/1/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant’s amendment to claims 17 and 28 in which the new added limitations “the fluidic sample is held in a chamber that is (i) elongated along an axis so as to improve a longitudinal separation of the dispersed particles from one another” (claim 17) and limitation “wherein the inner conical cross section of the chamber improves a longitudinal separation of the dispersed particles from one another” (claim 28) are not supported by the original disclosure. If disagreed, applicant must indicate where in the disclosure disclosed these limitations.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claims 17-24, 26, 28 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a. Applicant’s amendment to claims 17 and 28 in which the new added limitations “the fluidic sample is held in a chamber that is (i) elongated along an axis so as to improve a longitudinal separation of the dispersed particles from one another” (claim 17) and limitation “wherein the inner conical cross section of the chamber improves a longitudinal separation of the dispersed particles from one another” (claim 28) are not supported by the original disclosure.
b. Claims 18-24, 26 and 30-33 are dependent from claims 17 and 28, respectively; therefore, they are inherit the deficiency of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lymneos (4,501,969) (of record) in view of Hart (2014/0220555) (of record).
Regarding claim 28, Lymneos discloses a device (10) for analyzing a fluidic sample with dispersed particles, comprising: a chamber (24) configured to hold a sample that is elongated along an axis (48) and configured to pass a beam of light (i.e., from light source 18) along the axis (48), wherein the chamber (24) has a conical inner cross section (see abstract and claim 22) that substantially expands in a direction of propagation of the beam and wherein the inner conical cross section of the chamber (24) (column 4, lines 1-20); thus, it improves a longitudinal separation of the dispersed particles from one another (if any).

    PNG
    media_image1.png
    476
    684
    media_image1.png
    Greyscale



Lymneos teaches the use of a light source (18) and does not teach that the light source is a laser source; however, such the feature is known in the art as taught by Hart.
Hart, from the same field of endeavor, discloses a device and method for laser analysis and separation of particles in which the laser (140) is used for irradiating the particles (160, 170) within the flow cell (100) (see figure 2 and [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the light source of Lymneos by a 
Regarding claim 30, Lymneos teaches the use of a conical sample holder (24); thus, the beam expands in the direction of propagation as an inner cross section of the chamber expands.
Regarding claim 31, Lymneos does not teach the use of a half-wave plate provided in series with a diffractive optical element in an optical path between the laser and the chamber.
Hart teaches that the particle detection device may include a standard spatial light modulator (i.e., grating), quarter-wave plate and a half-wave plate (par. [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Lymneos addition optical elements such as haft-wave plate and diffractive optical element as taught by Hart so that a certain wavelengths are used for irradiating on the sample. Thus, increase the accuracy of the measurement.
Regarding claim 32, Lymneos teaches a detector (28, 28a) configured to detect light that has wholly traversed the sample along the direction of propagation (48).
Lymneos fail to teach a position sensitive detector configured to detect light that has been scattered by particles in the sample substantially perpendicular to the direction of propagation. However, the examiner take the Official notice that such position sensitive detector is well known in the art and it would have been obvious to one having ordinary skill in the art to include in Lymneos and Hart an addition sensor for .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lymneos and Hart as applied to claim 28 above, and further in view of Curtis et al (2003/0132373) (hereinafter: “Curtis”).
Regarding claim 33, Lymneos does not explicitly teach that the light source configured to irradiate the fluidic sample with light, so that the photons of a light transfer momentum to the dispersed particles; and a processing device configured to measure at least one property of the dispersed particles that is altered by the momentum transfer, wherein the light is a beam that is at least one of (i) a propagating beam having an intensity distribution that has gradients pointing to more than one point within each plane normal to a direction of propagation, while varying steadily along the direction of propagation, or (11) a three-dimensional vortex trap beam that is configured to confine the particles in a three- dimensional volume using high-intensity gradients.
Figure 1 of Curtis discloses a method for analyzing a fluidic sample (i.e., sample volume) with dispersed particles (par. [0007]), comprising: irradiating the fluidic sample with light (i.e., illuminator), so that the photons of a light transfer momentum to the dispersed particles (par. [0051], [0057]); and measuring at least one property of the dispersed particles that is altered by the momentum transfer (par. [0007]), wherein the light is a beam that is a three-dimensional vortex trap beam that is configured to confine the particles in a three- dimensional volume using high-intensity gradients (par. [0003], [0012], [0021], [0024], [0054)).
.

Allowable Subject Matter
Claims 25 and 27 are allowed.

Response to Arguments
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive.
a. Applicant’s remarks argues that “no new matter has been added”; however, the new added limitation to claims 17 and 28 raises new matter to the disclosure as mentioned above.
	b. With respect to claim 28, applicant added new limitations to claim 28; however, the claim is not allowable because the laser source is taught by Hart as mentioned above and since Lymneos teaches that the chamber (24) having an inner conical cross section; thus, based on the structure of the chamber, it improves a longitudinal separation of the disposed particles (if any) from one another.
	c. Applicant’s remarks argues that Lynmeos relates to completely different type of measurement (i.e., photometric absorption measurement), which has nothing to do , the preamble of the claim 28 relates to “a device for analyzing a fluid sample with dispersed particle” and the body of the claim relates to the structure of a chamber and does not recite any step of measuring of the dispersed particle in the fluid.
	In view of the foregoing, it is believed that the rejection of the claims under 35 USC 103 is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            March 22, 2022